DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2020, 11/06/2020, and 05/28/2020 have been considered by the examiner.

Status of the Claims
The response filed 12/29/2020 is acknowledged.
Claims 3-11 are pending.
Applicant’s election without traverse of Group II, claims 3-11 in the reply filed on 12/29/2020 is acknowledged.
Claims 1-2 were cancelled.
Claims 3-11 are treated on the merits.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 includes the limitation of wherein the peptide is a peptide containing an acidic and/or neutral amino acid residue. 
It is not clear if neutral amino acid residue was intended to mean an amino acid which has an uncharged side chain at any pH, e.g., glycine or proline; or if neutral amino acid was intended to mean an amino acid which has an uncharged side chain in an aqueous solvent having a pH of 5 or less as set forth in claim 1, e.g., histidine, aspartic acid, or glutamic acid. The former definition may be said to exclude histidine, aspartic acid or glutamic acid since these amino acids would be charged above a pH of about 6. One skilled in the art cannot interpret the meaning of the term neutral amino acid residue so as to understand how to avoid infringement since it is not clear which amino acids this term was intended to encompass or exclude. 
Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berninger, US 20110014235 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752.
Citations to Izaki refer to the US 20160206752 document which is treated as an English translation of WO 2015064591 A1.
Berninger teaches methods for preparing particles comprising a polyvalent polymer comprising an excess of positive charges and a polyvalent polymer comprising an excess of negative charges (Berninger, e.g., claim 1). This is a particle comprising an anionic polymer and a cationic polymer. Berninger teaches wherein the cationic polymer is a cationic peptide, and/or polylysine (Berninger, e.g., claim 9). This corresponds to the claimed peptide. Berninger teaches preparing particles comprising an anionic polymer and a peptide such as polylysine (Berninger, e.g., 0039). Polylysine is a peptide containing an acidic amino acid residue since polylysine has a carboxylate end group, and since the protons on the amine side chain are capable of donating a proton above a pH of 10.52. Berninger teaches preparing the particles by mixing a solution of anionic polymer (poly-anionic GDGP) and a solution of peptide (polylysine), i.e., wherein an aqueous solution of the anionic polymer, and an aqueous solution of the peptide are separately prepared, and these aqueous solutions are mixed with each other. See Berninger, e.g., 0039. Berninger teaches mixing the particles with other components with pharmaceutically acceptable unbound materials, e.g., adjuvant (Berninger, e.g., 0020). Berninger suggests hyaluronan may be used instead of polyglutamate (Berninger, e.g., 0026). 
Berninger teaches the peptide in an aqueous solvent, but does not teach an aqueous solvent having a pH of 5 or less. 
Izaki teaches similar methods for preparing complex particles, wherein the particles comprise oppositely charged polyelectrolytes, e.g., positively charged protein and an anionic polyamino acid (Izaki, e.g., Abstract and claim 2). Like the composite materials of Berninger, Izaki teaches complexes formed by electrostatic interaction (Izaki, e.g., 0076-0077). Like Berninger, Izaki teaches the oppositely charged polyelectrolytes are mixed in an aqueous solvent (Izaki, e.g., 0182). Izaki teaches the method includes a step of optimizing the pH of the protein composition based on the nature of the protein (Izaki, e.g., 0139-0148).
Izaki teaches the pH of the buffer may range from pH 3 to pH 10.5 (Izaki, e.g., 0139). Izaki teaches the pH of the buffer may be selected based on the isoelectronic point of the protein dictated by the basic or acidic side chains of the protein, so that the protein and the polyamino acid form a complex by electrostatic interaction (Izaki, e.g., 0140). Appropriate selection of the pH of the buffer is done to ensure the preparation can be concentrated and stabilized easily without requiring additives (Izaki, e.g., 0141). 
The claimed pH range overlaps with the pH range suggested in Izaki. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method of Berninger using buffering techniques known from Izaki to improve the method of Berninger in the same way. The skilled artisan would have been motivated to optimize the pH of the aqueous preparation of the protein in the range of from pH 3 to pH 10.5 to ensure electrostatic interaction between oppositely charged polymers facilitating formation of a complex. Since Berninger relies on electrostatic interaction between the anionic polymer and the polycation to form particles, one skilled in the art would have seen the technique of Izaki as a means for achieving the desired objective in Berninger. The skilled artisan would have had a reasonable expectation of success since Izaki teaches the technique for polyelectrolytes similar to those of Berninger, e.g., polylysine, polyglutamate, etc.
Accordingly, the subject matter of claims 3-6 and 9-11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

 Claims 3-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barreiro, US 20110256059 A1 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752.
Barreiro teaches and claims a system for administering biologically active molecules comprising nanoparticles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 1). Barreiro teaches wherein the anionic polymer is hyaluronic acid (Barreiro, e.g., claim 2). Barreiro teaches wherein the cationic polymer is polyamino acids and/or proteins (Barreiro, e.g., claim 4). Polyamino acids may include polylysine; proteins may include gelatin, collagen or cationized derivatives thereof (Barreiro, e.g., 0090). Barreiro teaches a cosmetic or personal hygiene composition comprising a system comprising particles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 20) and wherein the cosmetic composition may be prepared by combining the composite particles with additional components (Barreiro, e.g., 0111). 
Barreiro teaches methods for producing particles comprising preparing an aqueous solution of anionic polymer and preparing an aqueous solution of a cationic polymer, and mixing the solutions. See Barreiro, e.g., 0032-0035. Barreiro does not expressly teach the aqueous solvent for the cationic polymer, e.g., protein or peptide has a pH of 5 or less. 
Izaki teaches similar methods for preparing complex particles, wherein the particles comprise oppositely charged polyelectrolytes, e.g., positively charged protein and an anionic polyamino acid (Izaki, e.g., Abstract and claim 2). Like the composite materials of Barreiro, Izaki teaches complexes formed by electrostatic interaction (Izaki, e.g., 0076-0077). Like Barreiro, Izaki teaches the oppositely charged polyelectrolytes are mixed in an aqueous solvent (Izaki, e.g., 0182). Izaki teaches the method includes a step of optimizing the pH of the protein composition based on the nature of the protein (Izaki, e.g., 0139-0148).
Izaki teaches the pH of the buffer may range from pH 3 to pH 10.5 (Izaki, e.g., 0139). Izaki teaches the pH of the buffer may be selected based on the isoelectronic point of the protein dictated by the basic or acidic side chains of the protein, so that the protein and the polyamino acid form a complex by electrostatic interaction (Izaki, e.g., 0140). Appropriate selection of the pH of the buffer is done to ensure the preparation can be concentrated and stabilized easily without requiring additives (Izaki, e.g., 0141). 
The claimed pH range overlaps with the pH range suggested in Izaki. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method of Barreiro using buffering techniques known from Izaki to improve the method of Barreiro in the same way. The skilled artisan would have been motivated to optimize the pH of the aqueous preparation of the protein in the range of from pH 3 to pH 10.5 to ensure electrostatic interaction between oppositely charged polymers facilitating formation of a complex. Since Barreiro relies on electrostatic interaction between the anionic polymer and the polycation to form particles, one skilled in the art would have seen the technique of Izaki as a means for achieving the desired objective in Barreiro. The skilled artisan would have had a reasonable expectation of success since Izaki teaches the technique for polyelectrolytes similar to those of Barreiro, e.g., polylysine, polyglutamate, etc.
Accordingly, the subject matter of claims 3-7 and 9-11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barreiro, US 20110256059 A1 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752 as applied to claims 3-7 and 9-11 above, and further in view of Varvaresou, Journal of Cosmetics, Dermatological Sciences and Applications, 1, 2011.
The combined teachings of Barreiro and Izaki enumerated above teach a method according to claim 3. Barreiro suggests the particles including cosmetic actives (Barreiro, e.g., 0093-0094), e.g., kinetin (Barreiro, e.g., 0162), which is effective for promoting cell division and provides anti-aging effects (Barreiro, e.g., 0095-0097). However, the combined teachings of Barreiro and Izaki do not expressly teach oligopeptide-20. 
Oligopeptide-20 was known and suggested as a cosmetic ingredient before the filing date of the presently claimed invention as evident from the teachings of Varvaresou. Varvaresou teaches oligopeptide-20 acts as a positive regulator of cell proliferation and provides anti-aging effects when formulated in cosmetic compositions (Varvaresou, e.g., Abstract, ¶ bridging pp. 138-139). Consequently, oligopeptide-20 was known and used for the same cosmetic purpose as kinetin exemplified in Barreiro.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of Barreiro and Izaki for producing particles comprising cosmetic actives by including oligopeptide-20 in an aqueous solvent having a pH ranging from about 3 to about 10.5 with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to arrive at particles for cosmetic use with improved anti-aging effect as desired by Barreiro with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Barreiro suggests the particles may include biologically active peptides having cosmetic and regenerative interest, and since the technique of Izaki suggests the pH of the aqueous solvent may be adjusted by selection of a pH based on the nature of peptides or proteins incorporated into the composition. 
Accordingly, the subject matter of claim 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615